717 S.E.2d 573 (2011)
Joseph Michael GRIFFITH
v.
NORTH CAROLINA DEPARTMENT OF CORRECTION and Alvin W. Keller, Jr.
No. 125P11.
Supreme Court of North Carolina.
August 25, 2011.
Joseph Michael Griffith, for Griffith, Joseph Michael.
*574 Peter A. Regulski, Assistant Attorney General, for N.C. Dept. of Correction, et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 31st of March 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.